Citation Nr: 1204918	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  03-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected infectious hepatitis (hepatitis A).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the Veteran's claim for an increased evaluation for infectious hepatitis.  In April 2007, November 2008, May 2009, and June 2010, the Board remanded for further development.  The case has been returned to the Board for adjudication.   

The Board notes that service connection for hepatitis B and C were both denied in 
a February 2003 rating decision.  The Veteran did not timely perfect an appeal as to either of these issues, and therefore the February 2003 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  To avoid confusion, the Board has annotated on the cover page to reflect that the issue on appeal for infectious hepatitis is in reference to hepatitis A. 

 
FINDING OF FACT

The Veteran's infectious hepatitis A is currently asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for infectious hepatitis have not been satisfied.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345 (2011); 38 C.F.R. §4.114, Diagnostic Code 7345 (as in effect prior to July 2, 2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this appeal in April 2007, November 2008, May 2009, and June 2010.  In each instance, the Board instructed the RO to provide the Veteran with an examination and/or opinion to determine the nature and severity of his service-connected infectious hepatitis.  Pursuant to the Board's April 2007 remand, the Veteran was provided an examination in June 2007, the report of which the Board found was inadequate.  In November 2008, the Board then instructed the RO to obtain an addendum report, which was provided in a December 2008 report.  In May 2009, the Board found that the December 2008 examination report did not adequately address its remand instructions and instructed the RO to provide the Veteran with another examination.  Subsequently, he was afforded another examination in September 2009.  Again, in June 2010, the Board found that the September 2009 examination report did not meet the criteria it set forth in its remand.  The Veteran was then afforded an examination in July 2011 and the examiner also provided an addendum report in September 2011.  Review of the July 2011 and September 2011 reports show that they comport with the Board's remand instructions, as further discussed below.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2001, May 2002, December 2004, May 2007, December 2008, and June 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed the Veteran that in order to establish a higher rating, the evidence would need to show that his infectious hepatitis had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim for an increased rating.  Additionally, the May 2007, December 2008, and June 2009 letters notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a September 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  While many of them did not comply with the Board's remand instructions, the most recent reports dated in July 2011 and September 2011 adequately address the Board's previous inquiries and are sufficient for the Board to evaluate the Veteran's claim.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, neither the Veteran nor his representative has indicated that these examination reports are inadequate.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran declined to present evidence in a personal hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his infectious hepatitis is more disabling than contemplated by the current non-compensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's infectious hepatitis is currently rated as noncompensable (zero percent) under Diagnostic Codes 7345.  38 C.F.R. § 4.114 (2011). 

During the course of the Veteran's appeal, the regulations pertaining to liver disorders were revised.  See 66 Fed. Reg. 29,486 (May 31, 2001) (codified at 38 C.F.R. pt. 4).  Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were revised.  Diagnostic Code (DC) 7313 was removed, and Diagnostic Codes 7351 and 7354 were added.  Prior to the July 2, 2001, regulatory change, Diagnostic Code 7345 was applicable to infectious hepatitis.  Following the regulation change, Diagnostic Code 7345 was amended and is currently used to rate chronic liver disease without cirrhosis, to specifically exclude hepatitis C.  As noted above, the Veteran's claim for service connection for both hepatitis B and C have been denied, and so this current appeal only involves hepatitis other than B and C, i.e. hepatitis A.   

Here, the Veteran filed his claim in April 2001 prior to the regulation change so the Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise. Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.   

However, none of the above cases or General Counsel Opinion prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.114  to the period on or after the effective dates of the new regulations. 

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria for hepatitis C at any time on or after July 2, 2001.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g)  (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 

Under the criteria in effect prior to July 2, 2001, a noncompensable rating was applicable for hepatitis infection that is healed and asymptomatic. The next higher evaluation of 10 percent requires demonstrable liver damage with mild gastrointestinal disturbance.  38 C.F.R. § 4.114 , Diagnostic Code 7345 (prior to July 2, 2001). 

Beginning July 2, 2001, a noncompensable rating is provided for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochronmatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C) that is nonsymptomatic.  Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. Finally, a maximum 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 (beginning July 2, 2001). 

The evidence of record includes VA treatment records dated throughout the appeal reflecting an enlarged liver and normal liver function tests.  

There are also numerous VA examination reports.  In a June 2007 VA liver, gall bladder, and pancreas examination report, the examiner noted that while the Veteran had hepatitis C, he did not find any diagnostic reference to the Veteran  having hepatitis B, and that his hepatitis diagnosis and liver disease were at least as likely as not related to his hepatitis diagnosis and liver disease diagnosed in the military.  A December 2008 VA examiner also opined that it was at least as likely as not that the Veteran's symptomatic liver disease was related to his infectious liver disease "while in the military," but failed to determine whether the Veteran had demonstrable liver damage.  Then in September 2009, another VA examination report was rendered by an examiner who noted that both the June 2007 and December 2008 VA examiners opined that the Veteran's hepatitis C infection was related to his military service, and the opinions did not need reconciliation.  None of the VA examiners addressed the rating criteria to evaluate the Veteran's disability, i.e. the presence of demonstrable liver damage and current symptoms.  The Board, therefore, finds that these examination reports are not adequate for purposes of evaluating the Veteran's increased rating claim because they do not address the requisite criteria discussed herein.   
 
Pursuant to the Board's most recent remand in June 2010, the Veteran was afforded an examination in July 2011.  The Veteran reported that he was diagnosed with infectious hepatitis in 1969 and had been tired for the last three months of his tour in Vietnam.  He stated that his mother noticed that he had yellow eyes upon his return from service.  As to risk factors, the Veteran reported that he had protected sexual relations in Vietnam and shared razors with buddies who also developed hepatitis.  He denied IV drug use.  The Veteran initially stated that it took him six months to recover but then later said it took about 10 years to feel better.  He reported developing fatigue again around 1998 at which time he was told he had a spot on his liver.  He did not follow up with care for his liver.  Currently, the Veteran has near constant fatigue, intermittent nausea and vomiting, but not jaundice, abdominal pain, hematemesis, melena, malaise, anorexia, weight loss, right upper quadrant pain, or bright red rectal bleeding.  On evaluation, the examiner noted that there was no evidence of malnutrition.  While it was noted that the abdominal examination was not normal, liver size and consistency were noted to be normal without evidence of abdominal tenderness.  There was diastasis rectus without clear evidence of full herniation.  While it was not possible to feel the liver edge or adequately percuss the liver due to the Veteran's weight and broken ribs, the examiner noted that there was no palmar erythema, asterixis, or prominent blood vessels over the chest.  There were no spider angiomata, and the chest was clear and the heart evaluation was normal.  

The examiner indicated that the Veteran clearly has hepatitis C and resolved hepatitis B, and there was no evidence of cirrhosis.  The Veteran indicated that his fatigue limited all of his activities.  The examiner stated that she could not know whether the chronic hepatitis was from service, as testing for B and C was not available at the time.  She found that the acute episodes in 1969 were most consistent with hepatitis A, typical infectious hepatitis, or with hepatitis B, of which the Veteran currently had serological evidence of having cleared.  She pointed out that it was not common for hepatitis C to present with an acute illness but that it could on the rare occasion.  The examiner noted that it would be speculative to determine whether the initial illness was hepatitis C or whether the Veteran was infected with both hepatitis C and hepatitis B (or even A) acutely as there was no evidence of record. 

As to whether the chronic fatigue currently manifested was due to hepatitis C, the examiner noted that the disease may affect the liver even in the presence of normal function tests but pointed out that it had been 40 years since the initial presentation.  If the Veteran had been infected with hepatitis C at the time he presented with acute hepatitis in 1969, it would be unusual to have significant liver damage from hepatitis C and continue to have a benign course for so long without significant symptoms or evidence of cirrhosis.  As the clinical course could vary, it would not be impossible for this to be the case.  The examiner further noted that the Veteran's history was only consistent for fatigue, which he complained of when applying for benefits but was not shown in a consistent manner when he has presented for care.  On that day, the Veteran did not give a history of abdominal pain in the right upper quadrant though he had chest wall pain on the right, there were no arthralgias though he had back pain due to long standing.  The examiner pointed out that there were multiple other causes for the Veteran's fatigue to include depression, PTSD, diabetes, and alcohol abuse over the years.  She pointed out that the Veteran had been provided a gastrointestinal evaluation, which may help decipher whether his fatigue was due to liver disease, but was outside the scope of that examination.  The examiner stated that she was not able to form an opinion with any degree of confidence whether the Veteran's current symptoms were related to his original episode in 1969.  She noted that the Veteran did not have any other symptoms commonly associated with hepatitis C but that he was a variable historian.  

The examiner provided an addendum report in September 2011.  She stated that further research of the literature regarding hepatitis C had yielded information that resolved earlier concerns and led her to revise her former conclusions with supporting evidence.  The examiner first noted that it could be stated with "reasonable certainty" that it was not at least likely as not that the Veteran's chronic hepatitis C was caused by his acute episode of hepatitis in 1969.  She reasoned that while an acute case of hepatitis could not be classified with certainty at the time of illness without testing for specific viruses, the tests of which were not available back in 1969, there were many epidemiologic factors that make it more likely that the 1969 infection was hepatitis A and not related to the Veteran's subsequent hepatitis C.  As to the epidemiologic factors, the examiner detailed that hepatitis A was endemic in Southeast Asian and very commonly encountered.  It was easily spread by fecal-oral contact and commonly by food or water, making it likely that sexual contact even with the use of condoms could result in transmission.  The Veteran indicated that he had no risk factors for hepatitis C, which was transmitted by blood, with the only risk factor being sharing razors and having multiple sexual partners with use of condoms.  The examiner noted that hepatitis C was not usually spread by sexual contact and the casual sharing of razors would not likely result in transmission.  She further found that the Veteran's statement that several buddies may have developed hepatitis around the same time strongly demonstrated that he did indeed have hepatitis A.  The examiner also indicated that due to the Veteran's history of hepatitis B (he has antibodies to hepatitis B showing that he had a resolved hepatitis B infection) raised a possibility of hepatitis B at the time of his acute illness.   

The examiner further noted that another factor strongly against the Veteran's initial illness being due to hepatitis C was that the acute infection with hepatitis C is usually clinically asymptomatic with only 40 percent or less of patients have jaundice at that time.  She commented that studies have shown that those with symptomatic illness with jaundice initially are much less likely to develop chronic hepatitis C than those who have clinically silent disease.  The Veteran had an acute illness characterized by jaundice and fatigue lasting for six months, which was not unusual for any type of hepatitis.  The examiner found the Veteran's account of taking six months to recover from fatigue from the initial episode was not significant.  

As to the Veteran's current symptoms, which he vaguely identified included fatigue and intermittent arthralgias (which he has attributed to chronic hepatitis C), the examiner stated that the literature reveals that the overwhelming majority of people with chronic hepatitis C have no symptoms or only a few symptoms such as fatigue, arthralgias or right upper quadrant fullness.  In any case, she noted that the presence of or severity of such symptoms do not correlate with any laboratory or pathologic findings.  She found that further testing would thus not be helpful to determine whether his current symptoms were due to his chronic hepatitis.  The examiner concluded that, since it was not likely that the Veteran's initial illness in 1969 was due to hepatitis C, it is not at all likely that he has either liver damage or symptoms now that are related to his initial acute illness in 1969.  She emphasized that the Veteran's current symptoms were not likely due to the acute infectious hepatitis in 1969, which was likely due to hepatitis A or possibly B, but not hepatitis C.  In concluding her addendum, the examiner provided a list of articles with appropriate citations thereto that she relied upon in rendering her opinions.

This opinion is considered probative as it is definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and the examiner provided a detailed rationale for the conclusion reached with citation to supporting literature.  See Barr v. Nicholson, 21 Vet. App. 303, 312  (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Based on the evidence, the Board finds that an increased evaluation for infectious hepatitis A is not warranted.  While the Veteran has been noted to have fatigue and other symptoms, the probative evidence of record clearly distinguishes that these symptoms are due to hepatitis C or B (or some other unrelated condition such as depression, PTSD, diabetes and alcohol abuse), and not due to the service-connected infectious hepatitis (hepatitis A) in this case.  Consequently, the Board finds that the evidence fails to show that the Veteran has symptoms related to his service-connected infectious hepatitis.  Therefore, a higher evaluation under either the prior and/or current rating criteria for infectious hepatitis is not warranted.  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability and the etiology of his current symptoms.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing fatigue, nausea, and vomiting; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination and in VA treatment records.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and VA treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise, which the Veteran has not been shown to have, the objective medical findings and opinions provided in the Veteran's treatment records and VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current symptoms or to decipher the classification of his infectious hepatitis.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In this circumstance, the Board gives more credence to the VA examiner's opinions which were rendered by a licensed medical professional rather than a lay person. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the Veteran has required any hospitalizations for his disability.  While it has been noted that the Veteran is unable to work due in part to fatigue, the Board has already determined that his fatigue is not related to his service-connected infectious hepatitis.  In any case, the Board finds that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his infectious hepatitis renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable rating for service-connected infectious hepatitis (hepatitis A) is denied. 




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


